NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.



After recording return to:

William Johnson

Nathan Sommers Jacobs

2800 Post Oak Blvd., 61st Floor

Houston, Texas 77056



DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND FINANCING STATEMENT



STATE OF TEXAS '

' KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF HARRIS '



THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND FINANCING
STATEMENT is dated as of March 13, 2008, by OYOG OPERATIONS, LP, a Texas limited
partnership, whose address is 7007 Pinemont, Houston, Texas 77040, to Ben H.
Riggs of Harris County, Texas, as Trustee, for the benefit of COMPASS BANK, with
offices at 24 Greenway Plaza, 16th Floor, Houston, Texas, 77046, as follows:



A. DEFINITIONS. The following terms shall have the defined meaning ascribed to
such terms, as set forth below:





"Beneficiary" shall mean Compass Bank, as well as any subsequent holder or
holders of the Note (as defined below).







"Claims" shall mean all liabilities, actions, demands, penalties, losses, costs
or expenses (including reasonable consultants' fees, reasonable investigation
and reasonable laboratory fees, reasonable attorneys' fees, expenses and
remedial costs), suits, costs of any settlement or judgment and claims of any
kind.







"Code" shall mean the Texas Business and Commerce Code, as now written or as
hereafter amended or succeeded.







"Deed of Trust" shall mean this Deed of Trust, Security Agreement, Assignment of
Rents and Financing Statement, as the same may be amended, modified or
supplemented from time to time.





"Event of Default" shall mean the occurrence at any time and from time to time
of any Event of Default as defined in the Note.







"Fixtures" shall mean all materials, supplies, equipment, apparatus and other
items now or hereafter attached to, installed in or used (temporarily or
permanently) in connection with any of the Improvements (as defined below) or
the Land (as defined below), and all renewals, replacements, and substitutions
thereof and additions thereto, including, without limitation, any and all
partitions, ducts, shafts, pipes, radiators, conduits, wiring, window screens
and shades, drapes, rugs and other floor coverings, awnings, motors, engines,
boilers, stokers, pumps, dynamos, transformers, generators, fans, blowers,
vents, switchboards, elevators, mail conveyors, escalators, compressors,
furnaces, cleaning, call and sprinkler systems, fire extinguishing apparatus,
water tanks, heating, ventilating, plumbing, laundry, incinerating, air
conditioning and air cooling systems, water, gas and electric equipment,
disposals, dishwashers, washers, dryers, refrigerators and ranges, cafeteria
equipment, and recreational equipment and facilities of all kinds, all of which
property and things are hereby declared to be permanent accessions to the Land,
excluding, however, trade fixtures not necessary for the use and enjoyment of
the Improvements.







"Governmental Authority" shall mean any and all governmental or
quasi-governmental entities of any nature whatsoever, whether federal, state,
county, district, city or otherwise, and whether now or hereafter in existence.







"Grantor" shall mean the party or parties, whether one or more, who execute this
Deed of Trust and who are identified first in the initial paragraph of this Deed
of Trust, as well as the successors, assigns, heirs and legal representatives of
such party or parties.







"Impositions" shall mean all rates and charges (including deposits), insurance,
taxes (both realty and personalty), water, gas, sewer, electricity, telephone
and other utilities any easement, license or agreement maintained for the
benefit of the Property, and all other charges, and any interest, costs or
penalties with respect thereto, of any nature whatsoever which may now or
hereafter be assessed, levied or imposed upon the Property or the Rents (as
defined below) or the ownership, use, occupancy or enjoyment thereof.







"Improvements" shall mean any and all buildings, parking areas and other
improvements, and any and all additions, alterations, or appurtenances thereto,
now or at any time hereafter placed or constructed upon the Land or any part
thereof.







"Land" shall mean the real estate (or interest therein) described in Exhibit
"A", attached hereto and incorporated herein by this reference, all Improvements
and Fixtures, and all rights, titles and interests appurtenant thereto.







"Leases" shall mean all leases (including, oil, gas and other mineral leases),
subleases, licenses, concessions, contracts or other agreements (written or
oral, now or hereafter in effect) which grant a possessory interest in and to,
or the right to use, any portion of the Property, or which relate to the use or
construction of the Improvements.







"Legal Requirements" shall mean any and all of the following that may now or
hereafter be applicable to Grantor or the Property: judicial decisions,
statutes, rulings, rules, regulations, permits, certificates or ordinances of
any Governmental Authority; Grantor's Bylaws and Articles of Incorporation,
Agreement of Partnership, Limited Partnership, or Joint Venture, Trust
Declarations or other agreements pertaining to Grantor's business entity;
restrictions of record; and other written agreements or promises enforceable by
Governmental Authority of any nature.







"Loan Documents" shall mean the Note, this Deed of Trust and all promissory
notes, security agreements, deeds of trust, assignments, guaranties, and other
instruments, documents, and agreements executed and delivered pursuant to or in
connection with the Note, or this Deed of Trust, as such instruments, documents,
and agreements may be amended, modified, renewed, extended, or supplemented from
time to time.







"Note" shall mean collectively that certain promissory note, dated March 13,
2008, in the original principal amount of $8,800,000.00, maturing on March 13,
2028, executed by Grantor and payable to the order of Beneficiary, and all
extensions, renewals and modifications thereof and all other notes given in
substitution therefor.







"Obligations" shall mean: (a) the obligations and indebtedness of Grantor to
Beneficiary evidenced by the Note;





(b) the obligations and indebtedness of Grantor to Beneficiary under the Loan
Documents;



(c) all future advances by Beneficiary to Grantor pursuant to the Loan
Documents;



(d) all reasonable costs and expenses, including, without limitation, all
reasonable attorneys' fees and legal expenses, incurred by Beneficiary to
preserve and maintain the lien created hereby, collect the obligations herein
described, and enforce this Deed of Trust; and



(e) all extensions, renewals, and modifications of any of the foregoing and all
promissory notes given in renewal, extension, modification or substitution of
any of the foregoing.





"Obligated Party" shall mean any guarantor, surety, endorser, partner of Grantor
or other person that guarantees or secures payment or performance of any portion
of the Obligations or otherwise directly or indirectly is obligated, primarily
or secondarily, for the payment or performance of any portion of the
Obligations.







"Permitted Encumbrances" shall mean those encumbrances listed on Exhibit "B"
hereto.







"Property" shall mean the Land, Improvements, and Fixtures, together with all or
any part of, and any interest in, the following: rights, privileges, tenements,
hereditaments, rights-of-way, easements, appendages, and appurtenances in any
way pertaining thereto, and rights, titles, and interests of Grantor in and to
any streets, ways, alleys, strips of land adjoining the Land or any part
thereof; additions, substitutions, replacements and revisions thereof and
thereto and all reversions and remainders therein; and other security and
collateral of any nature whatsoever, now or hereafter given for the payment,
performance and discharge of the Obligations.







"Rents" shall mean all consideration, whether money or otherwise, paid or
payable for the use or occupancy of the Property, including, without limitation,
the proceeds of all hydrocarbons or other minerals produced from the Property
and all delay rentals and bonuses from any oil, gas or other mineral lease.







"Trustee" shall mean the party identified second in the initial paragraph of
this Deed of Trust, and his or its substitutes, successors and assigns.





B. GRANT. To secure the full and timely payment and performance of the
Obligations, and in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00)
and other valuable consideration in hand paid by Beneficiary to Grantor, the
receipt and legal sufficiency of which are hereby acknowledged, Grantor has
GRANTED, BARGAINED, ASSIGNED, SOLD and CONVEYED, and by these presents does
GRANT, BARGAIN, ASSIGN, SELL and CONVEY, unto Trustee the Property in trust
hereunder, for the use and benefit of Beneficiary, TO HAVE AND TO HOLD the
Property unto Trustee forever.



C. WARRANTIES, REPRESENTATIONS, COVENANTS AND OTHER AGREEMENTS. Grantor
unconditionally warrants, represents, covenants and agrees that:





The Loan Documents to which Grantor is a party are legal, valid and binding
obligations of Grantor, enforceable against Grantor in accordance with their
terms, and the execution and delivery of, and performance under, the Loan
Documents: are within Grantor's powers and have been duly authorized by all
requisite action (corporate, partnership, trust or otherwise); have received all
requisite approval by applicable Governmental Authorities; and will not violate,
conflict with, breach or constitute a default under, any Legal Requirement or
result in the imposition of any lien, charge or encumbrance of any nature upon
any of Grantor's assets, except as contemplated in the Loan Documents.







Grantor has good and indefeasible title to the Land, Improvements and Fixtures,
free and clear of any liens, encumbrances, security interests or adverse claims
except for Permitted Encumbrances. This Deed of Trust shall constitute a valid,
subsisting, first lien on the Land, Improvements and Fixtures and a valid,
subsisting, perfected and prior security interest in and to the Personalty and
Leases subject only to Permitted Encumbrances, all in accordance with the terms
hereof.







The Property forms no part of any property owned, used or claimed by Grantor as
a residence or business homestead, is not exempt from forced sale under the laws
of the State of Texas, and Grantor hereby disclaims and renounces all and every
claim to the Property as a homestead.







Grantor is now solvent, and no bankruptcy or insolvency proceedings are pending
or contemplated by or against any of them, and all reports, statements, cost
estimates and other data, furnished by or on behalf of it are true and correct.







Grantor will promptly and fully comply with all present and future Legal
Requirements and Leases, and all Improvements included or to be included in the
Property comply or will comply with all Legal Requirements.







Grantor will duly and punctually: pay and perform the Obligations, as and when
called for in the Loan Documents; and cause each of the Impositions to be paid
and discharged not later than the due dates thereof and furnish Beneficiary with
evidence of such payment.







Grantor will cause the Property to be maintained and operated in first-class
order and condition, and will make all interior and exterior repairs,
replacements, additions, improvements and alterations thereof and thereto, both
structural and non-structural, which are reasonably appropriate to keep same in
such first-class order and condition.







Grantor will keep the Property insured against fire, tornado, flood (if the
Property is located in an identified "flood hazard area", in which flood
insurance has been made available, pursuant to the National Flood Insurance Act
of 1968), hail, explosion and such other risks, and in such amounts and with
such companies, all as may be acceptable to Beneficiary, with loss made payable
to Beneficiary by mortgage clauses of standard form. Such policies of insurance
shall be delivered to Beneficiary promptly as issued, containing written
undertakings from such insurance companies to provide Beneficiary with at least
thirty (30) days written notice prior to cancellation of any such policy. All
renewal and substitute policies of insurance shall be delivered at the office of
Beneficiary, with evidence of premiums paid, at least fifteen (15) days before
termination of any existing policies. In case of loss, Beneficiary, at its
option, shall be entitled to receive and retain the proceeds of the insurance
policies, applying the same against the Obligations or to apply such proceeds to
the repair or restoration of the Improvements. If any loss shall occur at any
time when Grantor shall be in default as to the performance of this covenant,
Beneficiary shall nonetheless be entitled to the benefit of all insurance held
by or for Grantor, to the same extent as if it had been made payable to
Beneficiary.







Upon request from time to time and at any time during the existence of an Event
of Default, Grantor will deposit with Beneficiary each month in advance a
monetary sum estimated by Beneficiary to equal on a monthly basis all or such
portion of the Impositions as Beneficiary may require. At least thirty (30) days
prior to the date on which any tax or insurance premium must be paid to prevent
delinquency thereof, Grantor will, on the request of Beneficiary, deliver to
Beneficiary a statement or statements showing the amount of tax or premium
required to be paid and the concern or authority to which same is payable and
will, at the same time, deposit with Beneficiary such amount as will, when added
to the amount of such deposits previously made and then remaining available for
the purpose, be sufficient to pay such insurance or tax obligations. Beneficiary
shall have the right (but not the obligation) to apply any or all of the
foregoing deposits in payment of such insurance, tax and other Impositions.







Grantor will duly and punctually perform and comply with all representations,
warranties, covenants and agreements binding upon it under the Leases, not
voluntarily terminate or waive its rights under any of the Leases, use all
reasonable efforts to maintain each of the Leases in force and effect during the
full term thereof, and appear in and defend any action or proceeding in any
manner connected with any of the Leases.







Grantor will permit Trustee or Beneficiary, and their agents, attorneys,
representatives and employees, to enter upon and inspect the Property at all
reasonable times and intervals.







Grantor will indemnify, defend and hold Beneficiary harmless from any action,
proceeding or Claim affecting the Property or the Loan Documents or the lien or
security interests created thereby. Further, Grantor will notify Beneficiary, in
writing, promptly of the commencement of any legal proceedings affecting the
Property, or any part thereof, and will take such action as necessary to
preserve Beneficiary's rights affected thereby; and Beneficiary may, at its
election, take such action in behalf of and in the name of Grantor, and at
Grantor's expense if Grantor fails to promptly do so.







Grantor will promptly pay all debts and liabilities of any character, including,
without limitation, all debts and liabilities for labor, material and equipment
incurred in the construction, operation or development of the Property, and will
complete in a good and workmanlike manner any Improvements that may be
constructed or repaired thereon.







Upon reasonable request from time to time and at any time, Grantor will promptly
correct any defect, error or omission, which may be discovered in the contents
of this Deed of Trust or the Loan Documents, and will execute and deliver any
and all additional instruments as may be reasonably requested by Beneficiary to
correct such defect, error or omission or to identify any additional properties
which are or become subject to this Deed of Trust.







Grantor will give immediate written notice to Beneficiary of any condemnation
proceeding or casualty loss affecting the Property and in each such instance,
afford Beneficiary an opportunity to participate in any such proceeding or in
the settlement of any awards thereunder.







Grantor will not use or occupy, or permit any use or occupancy of, the Property
in any manner which violates any Legal Requirements, may be dangerous,
constitutes a public or private nuisance, or makes void or voidable any of the
Leases or any insurance on the Property.







Grantor will not permit any waste or deterioration of any part of the Property,
any alterations or additions to the Property of a material nature, or any of the
Fixtures or Personalty to be removed at any time from the Land or Improvements
unless the removed item is removed temporarily for maintenance and repair or, if
removed permanently, is replaced by an article of at least equal suitability and
value, and owned by Grantor free and clear of any other lien or security
interest.







Grantor will not, without the prior written consent of Beneficiary create, place
or permit to be created or placed, or allow to remain, any mortgage, pledge,
lien (statutory, constitutional or contractual), security interest, encumbrance
or charge, or conditional sale or other title retention agreement other than
Permitted Encumbrances, regardless of whether same are expressly subordinate to
the liens and security interests of the Loan Documents, with respect to the
Property, or sell, lease, exchange, assign, convey, transfer possession of or
otherwise dispose of all or any portion of the Property, or any interest
therein, but if ownership of the Property or any part thereof or interest
therein becomes vested in any person or entity other than Grantor, Beneficiary
or any other holder of the Obligations may, without notice to Grantor, deal with
such successor or successors in interest with reference to this Deed of Trust
and the Obligations in the same manner as with Grantor without in any way
discharging Grantor or any Obligated Party from the Obligations. Without
limiting the right of Beneficiary to withhold its consent or to make other
requirements prior to granting its consent, Beneficiary may require evidence
satisfactory to Beneficiary that transferee is creditworthy and has such
management ability as Beneficiary shall deem in its sole discretion to be
necessary and may require transferee to execute such written modification and
assumption agreements with regard to the Loan Documents as Beneficiary shall
deem necessary or desirable, including, without limitation, provisions
increasing the interest rate on the Note. No transfer of the Property, no
forbearance by Beneficiary and no extension of the time for the payment or
performance of the Obligations granted by Beneficiary shall release, discharge
or affect in any way Grantor's or any Obligated Party's liability hereunder.







Environmental representations and notification requirements are contained in the
Environmental Indemnity Agreement between Beneficiary and Grantor, attached
hereto as Exhibit A C@ (the A Environmental Indemnity@ ).





D. DEFAULT AND FORECLOSURE. To the fullest extent permitted in equity or at law,
by statute or otherwise:





If an Event of Default shall occur, Beneficiary may, at Beneficiary's sole
election and by or through Trustee or otherwise, exercise any or all of the
following:







Declare all unpaid amounts under the Note and any other unpaid portion of the
Obligations immediately due and payable, without further notice, presentment,
protest, demand or action of any nature whatsoever (each of which is hereby
expressly waived by Grantor), whereupon the same shall become immediately due
and payable.







Enter upon the Property and take exclusive possession thereof and of all books,
records and accounts relating thereto, and, if necessary to obtain such
possession, Beneficiary may invoke any and all legal remedies to dispossess
Grantor, including specifically one or more actions for forcible entry and
detainer, trespass to try title and writ of restitution.







Hold, lease, manage, operate or otherwise use or permit the use of the Property,
either itself or by other persons, firms or entities, in such manner, for such
time and upon such other terms as Beneficiary may deem prudent under the
circumstances (making such repairs, alterations, additions and improvements
thereto and taking such other action from time to time as Beneficiary shall deem
necessary or desirable), and apply all Rents collected in connection therewith
in accordance with the provisions of Paragraph 7 of this Section D.







Sell or offer for sale the Property in such portions, order and parcels as
Beneficiary may determine, with or without having first taken possession of
same, to the highest bidder for cash at public auction. Such sale shall be made
at the location designated by the commissioner's court of the county where the
Land is situated pursuant to V.T.C.A. Property Code Section 51.002 or if no such
designation has been made, at the courthouse door of the county where the Land
is situated (or if the Land is situated in more than one county, then the
Property shall be sold at the designated location or the courthouse door of any
of such counties as designated in the notices of sale provided for herein) on
the first Tuesday of any month between 10:00 A.M. and 4:00 P.M. after giving
adequate legal notice of the time, place and terms of sale, by posting or
causing to be posted written or printed notices thereof for at least twenty-one
(21) consecutive days preceding the date of said sale at the courthouse door of
the foregoing county, and if the Land is situated in more than one county, one
notice shall be posted at the courthouse door of each county in which the Land
is situated, and by Beneficiary serving written notice of such proposed sale on
each debtor obligated to pay the Obligations, at least twenty-one (21) days
preceding the date of said sale by certified mail at the most recent address for
such parties in the records of Beneficiary, or by accomplishing all or any of
the aforesaid in such manner as permitted or required by V.T.C.A. Property Code
Section 51.002 (as now written or as hereafter amended or succeeded) relating to
the sale of real estate and/or by Chapter 9 of the Code relating to the sale of
collateral after default by a debtor, or by any other present or subsequent
laws. At any such sale (i) Trustee shall not be required to have physically
present, or to have constructive possession of, the Property (Grantor hereby
covenants and agrees to deliver to Trustee any portion of the Property not
actually or constructively possessed by Trustee immediately upon demand by
Trustee) and the title to and right of possession of any such property shall
pass to the purchaser thereof as completely as if the same had been actually
present and delivered to purchaser at such sale; (ii) each instrument of
conveyance executed by Trustee shall contain a general warranty of title,
binding upon Grantor; (iii) each and every recital contained in any instrument
of conveyance made by Trustee shall conclusively establish the truth and
accuracy of the matters recited therein, including, without limitation,
nonpayment of the Obligations, advertisement and conduct of such sale in the
manner provided herein and otherwise by law and by appointment of any successor
Trustee hereunder; (iv) any and all prerequisites to the validity of such sale
shall be conclusively presumed to have been performed; (v) the receipt of
Trustee or of such other party making the sale shall be a sufficient discharge
to the purchaser for his purchase money and no such purchaser, or his assigns or
personal representatives, shall thereafter be obligated to see to the
application of such purchase money or be in any way answerable for any loss,
misapplication or nonapplication thereof; (vi) Grantor shall be completely and
irrevocably divested of all of its right, title, interest, claim and demand
whatsoever, either at law or in equity, in and to the property sold and such
sale shall be a perpetual bar both at law and in equity against Grantor, and
against any and all other persons claiming or to claim the property sold or any
part thereof; and (vii) Beneficiary may be a purchaser at any such sale.







Upon, or at any time after, commencement of foreclosure of the lien and security
interest provided for herein, or any legal proceedings hereunder, make
application to a court of competent jurisdiction as a matter of strict right and
without notice to Grantor or regard to the adequacy of the Property for the
repayment of the Obligations, for appointment of a receiver of the Property and
Grantor does hereby irrevocably consent to such appointment. Any such receiver
shall have all the usual powers and duties of receivers in similar cases.







Exercise any and all other rights, remedies and recourses granted under the Loan
Documents or as may be now or hereafter existing in equity or at law, by virtue
of statute or otherwise.







Should the Property be sold in one or more parcels as permitted by Paragraph
l(d) of this Section D, the right of sale arising out of any Event of Default
shall not be exhausted by any one or more such sales, but other and successive
sales may be made until all of the Property has been sold or until the
Obligations have been fully satisfied.







All rights, remedies and recourses of Beneficiary granted in the Loan Documents
or otherwise available at law or equity shall be cumulative and concurrent, may
be pursued separately, successively or concurrently against Grantor or any
Obligated Party, or against the Property, or against any one or more of them, at
the sole discretion of Beneficiary, may be exercised as often as occasion
therefor shall arise, it being agreed by Grantor that the exercise or failure to
exercise any of same shall in no event be construed as a waiver or release
thereof or of any other right, remedy or recourse, and shall be non-exclusive.





4. Beneficiary may release, regardless of consideration, any part of the
Property without, as to the remainder, in any way impairing, affecting,
subordinating or releasing the lien or security interests evidenced by the Loan
Documents or affecting the obligations of Grantor or any Obligated Party to pay
or perform, as their interests may appear, the Obligations. For payment of the
Obligations, Beneficiary may resort to any of the security therefor in such
order and manner as Beneficiary may elect. No security heretofore, herewith or
subsequently taken by Beneficiary shall in any manner impair or affect the
security given by the Loan Documents, and all security shall be taken,
considered and held as cumulative.



5. Grantor hereby irrevocably and unconditionally waives and releases all
benefits that might accrue to Grantor by virtue of any present or future law
exempting the Property from attachment, levy or sale on execution or providing
for any appraisement, valuation, stay of execution, exemption from civil
process, redemption or extension of time for payment, all notices of any Event
of Default or of Trustee's exercise of any right, remedy or recourse provided
for under the Loan Documents, and any right to a marshalling of assets or a sale
in inverse order of alienation.



6. In case Beneficiary shall have proceeded to invoke any right, remedy or
recourse permitted under the Loan Documents and shall thereafter elect to
discontinue or abandon same for any reason, Beneficiary shall have the
unqualified right so to do and, in such event, Grantor and Beneficiary shall be
restored to their former positions with respect to the Obligations, the Loan
Documents, the Property and otherwise, and the rights, remedies, recourses and
powers of Beneficiary shall continue as if same had never been invoked.



7. Any proceeds of any sale of, and any Rents, except as otherwise provided in
Paragraph 2 of Section G, or other amounts generated by the holding, leasing,
operation or other use of, the Property shall be applied in the following orders
of priority: first, to the payment of all costs and expenses of taking
possession of the Property and of holding, leasing, operating, using, repairing,
improving and selling the same, including, without limitation, reasonable fees
of the Trustee and attorneys retained by Beneficiary or Trustee; reasonable fees
of any receiver or accountants; recording and filing fees; court costs; costs of
advertisement, and the payment of any and all Impositions, liens, security
interests or other rights, titles or interests equal or superior to the lien and
security interest of this Deed of Trust (except those to which the Property has
been sold subject to and without in any way implying Beneficiary's consent to
the creation thereof); second, to the payment of all accrued and unpaid interest
due on the Note; third, to the payment of the unpaid principal balance of the
Note; fourth, to the payment of all amounts, other than unpaid principal and
accrued interest on the Note, which may be due to Beneficiary under the Loan
Documents, together with interest thereon as provided therein; fifth, to the
payment of the unpaid Obligations; sixth, to Grantor.



8. In addition to the remedies set forth in this Section D, upon the occurrence
of an Event of Default the Beneficiary and Trustee shall, in addition, have
available to them the remedies set forth in Sections F and G herein, as well as
all other remedies available to them at law or in equity.



E. CONDEMNATION AND OTHER AWARDS. All judgments, decrees or awards now or
hereafter made for injury or damage to the Property, or awards, settlements or
other compensation now or hereafter made by any Governmental Authority,
including those for any variation of, or change of grade in, any streets
affecting the Land or the Improvements, are hereby assigned in their entirety to
Beneficiary, who may apply the same to the Obligations in such manner as
Beneficiary may elect and Beneficiary is hereby authorized, in the name of
Grantor, to execute and deliver valid acquittances for, and to appeal from, any
such award, judgment or decree.



F. SECURITY AGREEMENT. Grantor hereby grants to Beneficiary a security interest
in and to certain property as follows:





This Deed of Trust shall also constitute and serve as a "Security Agreement" on
personal property within the meaning of, and shall constitute a first and prior
security interest under Chapter 9 of the Code, with respect to the Fixtures and
Leases, subject only to Permitted Encumbrances. To this end, Grantor has
granted, bargained, conveyed, assigned, transferred and set over, and by these
presents does grant, bargain, convey, assign, transfer and set over, unto
Trustee, for the benefit of Beneficiary as a secured party, a first and prior
security interest (subject only to Permitted Encumbrances) and all of Grantor's
right, title and interest in, to and under the Fixtures and Leases, in trust, to
secure the full and timely payment and performance of the Obligations.







Grantor agrees to execute and deliver to Beneficiary, in form and substance
reasonably satisfactory to Beneficiary, such financing statements and such
further assurances as Beneficiary may, from time to time, consider necessary to
create, perfect, and preserve the security interest herein granted, and
Beneficiary may cause such statements and assurances to be recorded and filed,
at such times and places as may be required or permitted by law to create,
perfect and preserve such security interest.







Beneficiary, as well as Trustee on Beneficiary's behalf, shall have all the
rights, remedies and recourses with respect to the Fixtures and Leases afforded
a "Secured Party" by Chapter 9 of the Code, in addition to, and not in
limitation of, the other rights, remedies and recourses afforded Beneficiary or
Trustee by the Loan Documents.







The security interest herein granted shall not be deemed or construed to
constitute Trustee or Beneficiary as a party in possession of the Property, to
obligate Trustee or Beneficiary to lease the Property, or to take any action,
incur any expenses or perform any obligation whatsoever under any of the Leases
or otherwise.







Upon the occurrence of an Event of Default and at any time thereafter:







Trustee or Beneficiary shall have, with regard to the Fixtures and Leases the
remedies provided in this Deed of Trust and in the Code (no such remedy granted
by the Code being excepted, modified or waived herein). Trustee or Beneficiary
may use his or its discretion in exercising the rights and electing the
remedies; provided, however, all acts shall be in compliance with the standards
of the Code, where applicable and required. For purposes of the notice
requirements of the Code and this Section F, it is agreed that notice sent or
given not less than ten (10) calendar days prior to the taking of the action to
which the notice relates, is reasonable notice.







Trustee or Beneficiary shall be entitled, acting in his or its sole discretion,
to apply the proceeds of any disposition of the Fixtures and Leases in the order
set forth in Chapter 9 of the Code, or, if allowed by the Code, in the order set
forth in Paragraph 7 of Section D hereof.







Notwithstanding anything herein to the contrary, Beneficiary, or the Trustee
acting on Beneficiary's behalf, may at its or his option, dispose of the
Fixtures and other items of personal property covered by this Deed of Trust in
accordance with Beneficiary's rights and remedies in respect of the Land
pursuant to the provisions of this Deed of Trust, in lieu of proceeding under
the Code.







Beneficiary may require Grantor to assemble the Fixtures and Leases and make
them available to Beneficiary or Trustee at a place to be designated by
Beneficiary that is reasonably convenient to both parties. All expenses of
retaking, holding, preparing for sale, lease or other use or disposition,
selling, leasing or otherwise using or disposing of the Fixtures and Leases and
the like which are incurred or paid by Beneficiary as authorized or permitted
hereunder, including also all attorneys' fees, legal expenses and costs, shall
be added to the Obligations and Grantor shall be liable therefor.







As to the Fixtures and Leases, this Deed of Trust shall be effective as a
financing statement when filed for record in the Deed of Trust Records of any
county in which any portion of the Land is located. The record owner of the Land
is Grantor, whose mailing address for purposes of such financing statement is
set forth in the opening recital hereinabove. Information concerning the
security interest created by this instrument may be obtained from Beneficiary at
its address similarly set forth in such opening recital.





G. ASSIGNMENT OF RENTS. Grantor does hereby absolutely and unconditionally
assign, transfer and convey to Beneficiary, as well as to Trustee on
Beneficiary's behalf, all Rents under the following provisions:





Grantor reserves the right, unless and until an Event of Default occurs, to
collect the Rents as a trustee for the benefit of Beneficiary, and Grantor shall
apply the Rents so collected in the order set forth in Paragraph 7 of Section D
hereof.







Beneficiary, or Trustee on Beneficiary's behalf, may at any time, and without
notice, either in person, by agent, or by receiver to be appointed by a court,
enter and take possession of the Property or any part thereof, and in its own
name, sue for or otherwise collect such Rents. Grantor hereby agrees with
Beneficiary that the other parties under the Leases may, upon notice from
Trustee or Beneficiary of the occurrence of an Event of Default, thereafter pay
directly to Beneficiary the Rents due and to become due under the Leases and
attorn to all other obligations thereunder direct to Beneficiary, or Trustee on
Beneficiary's behalf, without any obligation on their part to determine whether
an Event of Default does in fact exist or has in fact occurred. All Rents
collected by Beneficiary, or Trustee acting on Beneficiary's behalf, shall be
applied as provided for in Paragraph 7 of Section D above; provided, however,
that if the reasonable costs, expenses and reasonable attorneys' fees shall
exceed the amount of Rents collected, the excess shall be added to the
Obligations, shall bear interest as provided in Paragraph 5 of Section L below
and shall be immediately due and payable. The entering upon and taking
possession of the Property, the collection of Rents, and the application thereof
as aforesaid shall not cure or waive any Event of Default or notice of default,
if any, hereunder nor invalidate any act done pursuant to such notice, except to
the extent any such default is fully cured. Failure or discontinuance of
Beneficiary, or Trustee on Beneficiary's behalf, at any time or from time to
time, to collect said Rents shall not in any manner impair the subsequent
enforcement by Beneficiary, or Trustee on Beneficiary's behalf, of the right,
power and authority herein conferred upon it. Nothing contained herein, nor the
exercise of any right, power or authority herein granted to Beneficiary, or
Trustee on Beneficiary's behalf, shall be or be construed to be, an affirmation
by it of any tenancy, lease, or option, nor an assumption of liability under nor
the subordination of the lien or charge of this Deed of Trust, to any such
tenancy, lease, or option.







Grantor will not execute an assignment of any of its right, title or interest in
the Rents, or except where the lessee is in default thereunder, terminate or
consent to the cancellation or surrender of any Lease affecting the Property or
any part thereof, now or hereafter existing, having an unexpired term of one
year or more except that any Lease may be cancelled, provided that promptly
after the cancellation or surrender thereof a new Lease is entered into with a
new lessee acceptable to Beneficiary in its sole judgment, on substantially the
same terms as the terminated or cancelled Lease, or modify any Lease affecting
the Property or any part thereof so as to shorten the unexpired term thereof or
so as to decrease the amount of the Rents, or accept prepayments of any Rents in
excess of sixty (60) days, except prepayments in the nature of security for the
performance of the lessee under any Lease, or in any other manner impair the
value of the Property or the security of this Deed of Trust. Grantor will not
execute any Lease of all or any substantial portion of the Property except for
actual occupancy by the lessee thereunder, and will at all times promptly and
faithfully perform, or cause to be performed, each covenant, condition and
agreement contained in each Lease affecting the Property now or hereafter
existing on the part of lessor thereunder to be kept and performed. Grantor
shall furnish to Beneficiary, within ten (10) days after a request by
Beneficiary to do so, a written statement containing the names of all lessees of
the Property, the terms of their respective Leases, the spaces occupied and the
rentals payable thereunder.





H. THE TRUSTEE. The following provisions shall govern with respect to the
Trustee:





Trustee shall not be liable for any error of judgment or act done by Trustee in
good faith, or be otherwise responsible or accountable to Grantor under any
circumstances whatsoever, nor shall Trustee be personally liable in case of
entry by him, or anyone entering by virtue of the powers herein granted, upon
the Property for debts contracted or liability or damages incurred in the
management or operation of the Property. Trustee shall have the right to rely on
any instrument, document or signature authorizing or supporting any action taken
or proposed to be taken by him hereunder, believed by him in good faith to be
genuine. Trustee shall be entitled to reimbursement for expenses incurred by him
in the performance of his duties hereunder and to reasonable compensation for
such of his services hereunder as shall be rendered. Grantor will, from time to
time, pay the compensation due to Trustee hereunder and reimburse Trustee for,
and save him harmless against, any and all liability and expenses which may be
incurred by him in the performance of his duties.





All moneys received by Trustee shall, until used or applied as herein provided,
be held in trust for the purposes for which they were received, but need not be
segregated in any manner from any other moneys (except to the extent required by
law), and Trustee shall be under no liability for interest on any money received
by him hereunder.







Trustee may resign at any time with or without notice. If Trustee shall die,
resign or become disqualified from acting in the execution of this trust or
shall fail or refuse to execute the same when requested by Beneficiary so to do,
or if, for any reason, Beneficiary shall prefer to appoint a substitute trustee
to act instead of the forenamed Trustee, Beneficiary shall have full power to
appoint a substitute trustee and, if preferred several substitute trustees who
shall succeed to all the estates rights, powers and duties of the forenamed
Trustee.







Any new Trustee or Trustees appointed pursuant to any of the provisions hereof
shall, without any further act, deed or conveyance, become vested with all the
estates, properties, rights, powers and trusts of its, his or their predecessor
in the rights hereunder with like effect as if originally named as Trustee
herein; but nevertheless, upon the written request of Beneficiary or of the
successor Trustee(s), the Trustee ceasing to act shall execute and deliver an
instrument transferring to such successor Trustee(s), upon the trusts herein
expressed, all the estates, properties, rights, powers and trusts of the Trustee
so ceasing to act, and shall duly assign, transfer and deliver any of the
property and money held by such Trustee to the successor Trustee(s) so appointed
in his place.





I. ENVIRONMENTAL MATTERS. Beneficiary= s right to conduct site assessments and
remove Hazardous Substances shall be governed by the terms of the Environmental
Indemnity.



J. INDEMNIFICATION. Grantor= s obligations to indemnify Beneficiary shall be
governed by the terms of the Environmental Indemnity.



K. MISCELLANEOUS. The following provisions shall also apply to and govern this
Deed of Trust and the interpretation hereof:





Each and all of the representations, warranties, covenants and other obligations
made or undertaken by Grantor hereunder shall survive the execution and delivery
of the Loan Documents and the consummation of the loan called for therein, and
shall continue in full force and effect until the Obligations shall have been
paid in full.







Grantor, upon the request of Trustee or Beneficiary will execute, acknowledge,
deliver and record or file such further instruments and do such further acts as
may be reasonably necessary, desirable or proper to carry out more effectively
the purposes of the Loan Documents and to subject to the liens and security
interests thereof any property intended by the terms thereof to be covered
thereby, including specifically, but without limitation, any renewals,
additions, substitutions, replacements, or appurtenances to the then Property.
Grantor will pay all such recording, filing, re-recording and re-filing taxes,
fees and other charges, including those for security interest searches.







All notices or other communications required or permitted to be given pursuant
to this Deed of Trust (except for notices of a foreclosure sale which shall be
given in the manner set forth in Paragraph l(d) of Section D hereof) shall be
given as provided in the Note.







Any failure by Trustee or Beneficiary to insist, or any election by Trustee or
Beneficiary not to insist, upon strict performance by Grantor of any of the
terms, provisions or conditions of the Loan Documents shall not be deemed to be
a waiver of same or of any other term, provision or condition thereof, and
Trustee or Beneficiary shall have the right at any time or times thereafter to
insist upon strict performance by Grantor of any and all of such terms,
provisions and conditions.







If Grantor shall fail, refuse or neglect to make any payment or perform any act
required by the Loan Documents, then at any time thereafter, and without notice
to or demand upon Grantor and without waiving or releasing any other right,
remedy or recourse Beneficiary may have because of same, Beneficiary may (but
shall not be obligated to) make such payment or perform such act for the account
of and at the expense of Grantor, and shall have the right to enter the Land and
Improvements for such purpose and to take all such action thereon and with
respect to the Property as it may deem necessary or appropriate. Grantor shall
indemnify Beneficiary for all Claims incurred or accruing by reason of any acts
performed by Beneficiary pursuant to this Paragraph 5 of Section L or by reason
of any other provision in the Loan Documents. All sums paid by Beneficiary
pursuant to this Paragraph 5 of this Section L and all other sums expended by
Beneficiary to which it shall be entitled to be indemnified, together with
interest thereon at the Default Rate (as defined in the Note) shall constitute
additional Obligations secured by this Deed of Trust.







All of the covenants and other obligations made or undertaken by Grantor
pursuant to this Deed of Trust are intended by the parties to be, and shall be
construed as, covenants running with the Property.







All of the terms of the Loan Documents shall apply to, be binding upon and inure
to the benefit of the parties thereto, their respective successors, assigns,
heirs and legal representatives, and all other persons claiming by, through or
under them.







The Loan Documents are intended to be performed in accordance with, and only to
the extent permitted by, all applicable Legal Requirements. If any provision of
any of the Loan Documents or the application thereof to any person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable, neither the remainder of the instrument in which such provision
is contained nor the application of such provision to other persons or
circumstances nor the other instruments referred to hereinabove shall be
affected thereby, but rather shall be enforced to the greatest extent permitted
by law. It is hereby expressly stipulated and agreed to be the intent of Grantor
and Beneficiary at all times to comply with the usury, and all other laws
relating to the Loan Documents. If, at any time, the applicable Legal
Requirements render usurious any amount called for in any Loan Document, then it
is Grantor's, Trustee's and Beneficiary's express intent that such document be
immediately deemed reformed and the amounts collectible reduced or spread,
without the necessity of the execution of any new document, so as to comply with
the then applicable law but so as to permit the recovery of the fullest amount
otherwise called for in such Loan Documents.







This Deed of Trust may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute but one
instrument.







If any or all of the proceeds of the Note have been used to extinguish, extend
or renew any indebtedness heretofore existing against the Property, then, to the
extent of such funds so used, the Obligations and this Deed of Trust shall be
subrogated to all of the rights, claims, liens, titles and interests heretofore
existing against the Property to secure the indebtedness so extinguished,
extended or renewed and the former rights, claims, liens, titles and interests,
if any, are not waived but rather are continued in full force and effect in
favor of Beneficiary and are merged with the lien and security interest created
herein as cumulative security for the repayment of the Obligations and the
satisfaction of the Obligations.







THIS DEED OF TRUST SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF
THE STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.







Whenever the context hereof requires, references herein to the singular number
shall include the plural, and likewise the plural shall include the singular;
words denoting gender shall be construed to include the masculine, feminine and
neuter, where appropriate; and specific enumeration shall not exclude the
general, but shall be considered as cumulative.





 



All obligations of Grantor hereunder to indemnify Beneficiary against Claims
shall apply to Claims which arise as a result of the negligence (sole, joint or
contributory) of Beneficiary, but shall not apply to Claims which arise as a
result of the gross negligence or willful misconduct of Beneficiary.







THIS DEED OF TRUST EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO.



EXECUTED and effective as of, although not necessarily on, the day and year
first above written.



GRANTOR

:





OYOG OPERATIONS, LP



By: OYOG, LLC, its general partner



By: OYO Geospace Corporation, its

sole member



 

By:

Thomas T. McEntire

Chief Financial Officer



 

 

STATE OF TEXAS '

'

COUNTY OF HARRIS '



 

This instrument was acknowledged before me on the ______ day of March, 2008, by
Thomas T. McEntire, Chief Financial Officer of OYO Geospace Corporation, a
Delaware corporation, sole member of OYOG, LLC, a Delaware limited liability
company, general partner of OYOG Operations, LP, a Texas limited partnership, on
behalf of said limited partnership.



 

___________________________________

Notary Public in and for

The State of T E X A S



 

EXHIBIT "A"



Real Property

EXHIBIT "B"

Permitted Encumbrances



Easement(s) for electric distribution facilities granted to Houston Lighting and
Power Co. as reflected on plat recorded under Film Code No. 602059 of the Map
Records of Harris County, Texas and in instrument(s) recorded in Volume 6410,
Page 576, Volume 6410, Page 592, Volume 7563, Page 45, all of the Deed Records
of Harris County, Texas.



Easement for electric distribution and communications facilities granted to
CenterPoint Energy Houston Electric, LLC as reflected in instrument recorded
under Clerk= s File No. 20070086576 of the Official Public Records of Real
Property, Harris County, Texas.



Storm sewer easement twenty (20) feet in width located along the north property
line as reflected on plat recorded under File Code No. 602059 of the Map Records
of Harris County, Texas and in instrument recorded under Clerk= s File No.
G956077 of the Official Public Records of Real Property, Harris County, Texas.



Notice of Prescriptive Easement as reflected in instrument recorded under Clerk=
s File No. T760560 of the Official Public Records of Real Property, Harris
County, Texas.



Easement for sanitary sewer purposes granted to the City of Houston as reflected
in instrument recorded under Clerk= s File No. 20070233389 of the Official
Public Records of Real Property, Harris County, Texas.



Drainage easement fifteen (15) feet in width located on each side of the center
lines of all natural drainage courses as reflected on plat recorded under Film
Code No. 602059 of the Map Records of Harris County, Texas.



Building set back line twenty-five (25) feet in width located along the north
property line as reflected on plat recorded under Film Code No. 602059 of the
Map Records of Harris County, Texas.



Terms, conditions and stipulations of that certain Notice of Storm Water Quality
Requirements as reflected in instrument recorded under Clerk= s File No. Z416455
of the Official Public Records of Real Property, Harris County, Texas.



2 non-participating royalty interest in all of the oil, gas and other minerals
in and under the herein described property as reserved in instrument recorded
under Clerk= s File No. E135299 of the Official Public Records of Real Property,
Harris County, Texas.